Citation Nr: 0621293	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953.  His decorations and medals include the Korean 
Service Medal with 2 bronze service stars.     

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A rating decision dated in January 2005 denied the claims for 
service connection for a bilateral knee disorder and diabetes 
mellitus.  Basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 was granted.  The 
veteran did not appeal that decision, and those matters are 
not before the Board at this time.  38 C.F.R. § 20.200 
(2005).    


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed bilateral foot disability is causally related to any 
incident of his military service, including exposure to 
extreme cold. 


CONCLUSION OF LAW

Cold injury residuals of the bilateral feet were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for cold injury 
residuals of the feet.  He essentially contends that he was 
exposed to extreme cold while serving in Korea, and that such 
has resulted in a bilateral foot disability from that time.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in July 2005 which was specifically 
intended to address the requirements of the VCAA.  The July 
2005 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
military service" (emphasis as in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2005 VCAA letter, the veteran was informed that VA would be 
responsible for obtaining relevant records from any Federal 
agency, and that the VA would make reasonable efforts to 
obtain relevant records that were not held by a Federal 
agency.  The July 2005 letter further advised the veteran of 
the evidence that had been received thus far, including VA 
medical examination reports.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2005 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure these records (not in 
possession of a Federal agency) are received by us."  
Alternatively, the veteran was advised that if he had any 
evidence in his possession that pertained to the claim, he 
could send it directly to the RO; an address was provided.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
As discussed above, the July 2005 letter instructed the 
veteran where to submit the evidence that he personally had 
that was relevant to his claim.  This request complied with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
(The Board notes that the RO also furnished a VCAA letter in 
October 2001, prior to Quartuccio).
  
A review of the record reveals that the veteran was not 
provided VCAA-compliant notice (including Quartuccio) prior 
to the initial adjudication of his claim. The United States 
Court of Appeals for Veterans Claims (Court)'s decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the RO furnished 
a VCAA-compliant notice to the veteran regarding the issue on 
appeal in a letter dated in July 2005.  Because the VCAA 
notice with respect to this claim did not precede the April 
2002 rating decision from which the veteran originated his 
appeal, the express requirements of the law as found by the 
Court in Pelegrini have not been satisfied. 

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2005 letter, the veteran was informed of 
the VA's duty to assist as to the issue on appeal.  The 
letter stated what evidence the VA would attempt to obtain 
and what evidence the veteran was expected to provide.  The 
veteran was provided instructions as to how to submit any 
additional evidence in his possession that he wished to 
submit.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the claimant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  

In this case, either element (1), veteran status, or (2), 
existence of a current disability is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's (and the Board's) denial 
of service connection.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), the relationship between his disability and period of 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

VA obtained the veteran's service medical records.  With 
regard to post-service medical records, records of VA 
treatment have been associated with his claims file together 
with VA examination reports.  The veteran has also submitted 
various pieces of evidence.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
the claim has been consistent with the provisions of the 
VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.  
The veteran has not requested a hearing before the Board.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Factual Background

The veteran's service separation examination in December 1953 
shows that clinical evaluation of the feet was normal.  There 
were no pertinent findings.  Records from the Office of the 
Surgeon General dated in August 1951 and August 1952 reflect 
treatment for other disorders unrelated to the instant claim.  

A private medical statement dated in August 1956 indicates 
that the veteran was treated for severe calcaneal periostitis 
in June 1956.  The opinion was that this problem had existed 
for one year or more, and the cause was occupational - 
chronic foot strain.   

VA outpatient treatment records dated in October 1993 show 
that the veteran was treated for diabetes, including 
associated peripheral neuropathy.  In July 1994, the veteran 
reported a history of decreased sensation in the feet since 
they were frozen in military in Korea.  It was noted that the 
veteran carried a diagnosis of noninsulin dependent diabetes 
mellitus (NIDDM) since September 1992 and had numbness of 
both feet over the preceding 3 years, which developed into 
blisters on the soles of both feet.  The assessment following 
physical examination was diabetes with bilateral foot 
blisters.  

During VA examination of September 2000, the veteran reported 
that he had spent one year in Korea during service.  The 
final diagnosis was that the frozen foot claim was without 
merit as no residual physical disability was shown.  The 
disease which was obvious was peripheral vascular disease 
secondary to diabetes mellitus (DM).  VA outpatient treatment 
records dated in October 2000 show treatment for NIDDM with 
neuropathy.  

VA social work notes dated in November 2000 indicate that the 
veteran shared that his feet were frostbitten while in the 
military.  In July 2001, the social worker noted that the 
veteran's testimony to frostbite of the feet was reasonable 
for a ground combat soldier in Korea.  In October 2001, VA 
outpatient treatment records reflect the history of present 
illness that noted that Viagra helped with neuropathy from 
frost bite, but no help otherwise.  There was no pertinent 
assessment.   Social work notes indicate that the veteran 
reported that during military hospitalization he was told 
that there was nothing they could do for frostbitten feet 
other than amputate them, and he declined that offer.  He 
stated that his then girlfriend heated his feet over her 
stove, bathed them in oil, and wrapped them every night.  The 
veteran believed that she saved his feet.  In November 2001, 
social work notes show that the veteran brought a picture of 
his girlfriend from when he lived in Japan while he was 
medically convalescing from frozen feet after the war in 
Korea. In January 2002, the veteran reported on psychological 
evaluation that he stopped working in 1992 because of his 
disability from frozen feet.  

The veteran was afforded a VA examination in April 2002.  The 
veteran stated that he suffered through two winters of 
extreme cold in Korea.  The examiner indicated that there was 
no claims file to review; as far as VA medical records, the 
veteran's only treatment was for diabetic-related disorders.  
The veteran reported that he had residual foot injury, for 
which he had received treatment since 1953, though there was 
no documentation of that.  On physical examination, the 
examiner stated that there was no evidence of cold injury to 
the skin.  The final diagnoses included diabetic ulcerations 
and abnormal toenail problems, both feet.  

In December 2002, the RO received a magazine article from the 
veteran in which winters in Korea in 1950-51 were described.  
Also received was a statement from the veteran's sister in 
which she recounted her memories of the veteran's problems 
with his feet on his return from service in 1954.  She stated 
that he had problems with his feet since that time.  

VA outpatient treatment records dated in February 2003 show 
that the veteran was known to be a diabetic with peripheral 
neuropathy.  There were no medical findings pertinent to cold 
injury residuals.  In late February 2003, the subjective 
complaints indicate that the veteran had problems with his 
right foot seeping red fluid - his feet were frozen in Korea 
in 1950-51 and had trouble since that time.  

Received from the veteran in August 2003 were photocopied 
photographs showing the mountainous region of Korea; 
handwritten on the photocopy was a notation that temperature 
read 40 below zero in 1950-51.  A lay statement from KY who 
had known him since 1978 was also received at that time.  She 
stated that the veteran's feet were frozen during his service 
in Korea.  She recalled an incident where the veteran had a 
nail in his boot that had affected his foot, but the veteran 
had no feeling. 

VA outpatient treatment records dated in November 2003 show 
that the veteran was seen for chronic ulceration as well as 
complaints of left midfoot pain that he had for the past 60 
years since his feet were "frozen" in Korea.  In December 
2003, the veteran's medical history included diagnoses of 
diabetes with neuralgia and some skin complications, 
including amputation of the 5th digit of the foot.  

Another magazine article was submitted in January 2004 
regarding the Chinese forces during the Korean War in 1950.  

The veteran testified at a hearing at the RO in March 2004.  
He stated that he was somewhere north of the Chosin Reservoir 
when he had cold injuries of the lower extremities.  Page 
(P.)  2.  He recalled that his feet froze around November 
1950.  He continued to have problems, such as swelling and 
toenails falling off, since that time.  P. 3.  He testified 
that he still had problems to that day.  P. 4.  His symptoms 
reportedly included the lack of feeling from 1950 to the 
present.  P. 5.  The veteran also stated that he was unable 
to obtain certain private doctors' reports because the 
doctors had died or disappeared.  P. 7.  

In September 2004, the veteran submitted copies of VA 
outpatient treatment records dated in May 2004 in which the 
physician assistant noted that the veteran was seen for 
intermittent swelling related to his knees; the left had 
swelling off and on throughout his lifetime.  The veteran 
related it to a problem to both feet in which he had some 
neuropathic injury secondary to freezing of the feet.  In 
medical records by a VA doctor dated in May 2004, it was 
noted in the "history" portion of the record that the 
veteran had painful neuropathy for many years and he had a 
cold injury while in the service as well as current diabetes, 
which may both be contributing to his pain.          

Other VA records dated in May 2004 show that the veteran was 
treated for various problems.  He stated that he had problems 
with his feet ever since the Korean War when he suffered a 
frostbite injury to both feet.  The assessments included 
diabetes mellitus and peripheral neuropathy and recurrent 
blisters involving both feet, and the veteran felt that this 
was due to his frostbite injury during the Korean War.     

Analysis

In this case, the veteran claims that the current problems 
with his feet are the result of his time in Korea when he 
served in the 24th Division on the 38th parallel, where the 
temperature was minus 30 degrees.  After being exposed to 
such temperatures, his feet had turned black from frost bite.  
He stated that he was treated during service and from then 
on, he has had ongoing problems with his feet.  

At the outset of its discussion, the Board again notes that 
the veteran's complete service medical records are missing 
and appear to have been destroyed.  The RO tried to locate 
the veteran's service records, but was not successful.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, No. 05-7172 (Fed. Cir. 
July 11, 2006) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

As explained above, for service connection to be granted, 
three elements must be established: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a medical nexus between (1) and 
(2).  See Hickson, supra.  The Board will discuss each of 
these elements in turn.

The post service medical reports associated with the 
veteran's claim clearly document the presence of bilateral 
foot disability.  The first Hickson element has thus been 
satisfied.

The veteran's DD Form 214 documents that he received 
decoration for his service in Korea.  It is in Korea that the 
veteran describes how he was exposed to very cold 
temperatures during which his feet were injured.  He has also 
submitted magazine articles that corroborate his description 
of the extreme cold temperatures.  In this case, the second 
Hickson element is met, inasmuch as the veteran is competent 
to describe the circumstances that led to his "injury."  
See Washington v. Nicholson, 19 Vet App 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).     

The crucial element in this case is the third Hickson 
element, a link between the veteran's current bilateral foot 
disability and his time in service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  

The Board's task is made more difficult in this case given 
the absence of the veteran's service medical records.  Other 
evidence of record, however, demonstrates that even with 
consideration of the veteran's exposure to cold during  
service, he did not incur a bilateral foot disability as a 
result of his time on active duty.  

Here, the veteran contends that his participation in combat 
in the cold climate of Korea led to ongoing foot disability.  
Where a combat wartime veteran alleges that he suffers a 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered. Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected. Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service. Id.  That section, 
however, does not address the questions of either current 
disability or nexus to service, for both of which competent 
medical evidence is generally required.  Id. citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).   Thus, competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in-
service injury or disease.  That is, the veteran must meet 
his evidentiary burden with respect to service connection. 

Most importantly, the Board must turn to whether there is 
medical nexus evidence between a current disability and 
service, including an in-service event, such as cold injury.  
Initially, the Board notes that the available service medical 
record, his separation examination, does not demonstrate 
evidence of pertinent abnormality.  This evidence does not 
tend to support the claim.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  The 
veteran submitted private medical reports dated in 1956, 
between 2-3 years after separation from service.  This 
evidence, though more proximate to service than subsequent 
medical reports, does not tend to substantiate the veteran's 
claim for foot disability related to cold injury.  Rather, 
the diagnosed foot strain at the time was documented merely 
as "occupational" and that it had existed for "one year or 
more."  Both of these descriptions do not provide an 
affirmative link to service.    

The veteran himself does not appear to have raised the matter 
of a cold injury at the time of his 1956 diagnoses.  Indeed, 
he did not raise this issue for about 4 decades following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The strongest evidence in the record in support of the 
veteran's contention that he sustained a cold injury in 
service includes a July 2001 notation in VA social work 
record in which it was noted that the veteran's testimony to 
frostbite of the feet was reasonable for a ground combat 
soldier in Korea.  Also possibly corroborating the veteran's 
contention is a May 2004 statement by a VA doctor in which it 
was stated that both painful neuropathy and a past cold 
injury "may" be contributing to the veteran's pain.  
Otherwise, beginning in about 1994, various VA outpatient 
treatment reports annotate the veteran's history of a 
decreased sensation or other problems in the feet since they 
were frozen in the military in Korea.  Despite this history 
(as well as the other subjective reports), the final 
assessments by the diagnostic examiners were negative for any 
pertinent diagnosis or findings except for one examiner in 
May 2004, whose assessments included diabetes, peripheral 
neuropathy and recurrent blisters of the feet and "the 
veteran felt that this was due to his frostbite injury during 
the Korean War."  

The aforementioned records in which the veteran's history was 
merely recorded without any final diagnosis/findings of a 
medical nexus by the examiner are not of significant weight.  
That is, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence".  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Similarly, the fact that the examiner placed in 
the final assessment that it was the veteran who linked his 
current disability to past service injury - rather than the 
examiner - is not competent medical evidence in support of 
the claim.   

The statement in May 2004 by the examiner that the veteran's 
current pain "may" be the result of diabetes or a cold 
injury is also not dispositive of a link between service and 
current disability.  Medical possibilities carry negligible 
probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).

The only other evidence in the claims file serving to 
establish a cold injury in service and its purported causal 
relationship to a current foot disability emanates from the 
veteran himself or a supporting lay statement from his sister 
or KY.  It is now well settled, however, that laypersons 
without medical training, such as the aforementioned, are not 
qualified to render medical opinions on the subjects of the 
existence of disability or determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Similarly, the veteran's submission of magazine articles, 
while descriptive of the surroundings that were present in 
Korea at the time, may not constitute probative evidence of 
the presence of a current disability linked to such 
circumstances.  In this case, the magazine articles merely 
raise the possibility, at most, that cold exposure might have 
played a part in the etiology of the veteran's current foot 
problems.  This will not suffice.  Instead, treatise evidence 
must discuss generic relationships with a degree of certainty 
such that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion. See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). 

In short, the Board finds the current statements of the 
veteran to the effect that he has cold injury residuals are 
outweighed by other evidence, which fails to establish the 
existence of a foot disability that is causally related to 
cold injury.  Indeed, there is competent medical evidence 
that clearly states, without resort to speculation or 
possibility, that there are no residuals of past cold injury.  
For example, the veteran was provided a VA examination in 
September 2000 in which the examiner stated that it was 
obvious that the veteran's current disability, peripheral 
vascular disease, was secondary to DM.  Another VA 
examination in April 2002 documented that on physical 
examination there was no evidence of cold injury to the skin.  
These medical opinions are of high probative value since the 
veteran's pertinent history was recorded, a physical 
examination was completed, and the examiner based findings 
after detailed consideration of such factors.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (The Board may 
appropriately favor the opinion of one competent medical 
authority over another).  Additionally, as noted above, the 
findings here were more than mere speculation.        

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case, because 
neither chronicity nor continuity of symptomatology has been 
objectively demonstrated.  First, with respect to chronicity, 
there is no indication of a chronic foot disability in 
service.  Though some service medical records are certainly 
missing, the service separation examination disclosed no 
pertinent abnormalities or findings.  Second, with respect to 
continuity of symptomatology, supporting medical evidence of 
continuous symptomatology is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

For the reasons expressed immediately above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Accordingly, the benefit of the doubt is 
not for application, and the benefit sought on appeal is must 
be denied.  38 C.F.R. § 3.102 (2005). 


ORDER

Service connection for cold injury residuals of the bilateral 
feet is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


